                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


LARRY GRANT JAMES ROGERS,

        Plaintiff,

v.                                             CASE NO. 3:21cv335-MCR-EMT

FLORIDA DEPARTMENT OF
CORRECTIONS,

        Defendant.
                                       /

                                    ORDER

        The chief magistrate judge issued a Report and Recommendation on May 12,

2021.      ECF No. 7.        Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.




Case No. 3:21cv335-MCR-EMT
                                                                            Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No. 7,

is adopted and incorporated by reference in this Order.

       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 29th day of June 2021.



                                          s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:21cv335-MCR-EMT
